Title: To George Washington from Edmund Randolph, 15 May 1784
From: Randolph, Edmund
To: Washington, George



Dear sir
Richmond [Va.] May 15. 1784.

Inclosed you will receive a letter, which fell into my hands from a gentleman, lately arrived from England.
Colo. Bassett is here, and I shall prepare a deed to be executed for the whole of the lands, adjudged to him against you. I was not satisfied, that the proof, which you sent me of improvements, was agreeable to law, tho’ the fact would certainly have acquitted some of the land: and therefore I thought it best to give him an order for the whole. I will have the deed recorded on the first tuesday in next month in the general court.
Dr Savage is dead, and his suit has abated. If the injunction be not renewed by his executor, it will be in your power to proceed

on the old judgment. I believe, that it will be necessary to give the executor time, until the succeeding court, to determine, whether he will revive it or not, such being the rule of the chancery. I am Dr Sir with the greatest esteem and regard yr affte & obliged humble serv.

Edm. Randolph

